DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 16, the applicant claims “activating the ultrasound module with a most varied output signal in response to the sound pressure wave”. The applicant has defined “most varied” in the claim or specification. It is not clear how the office should determine if a signal is “most varied” when compared to other signals. This could be a change in amplitude, frequency, timing, error, noise or some combination of elements. A broken sensor could produce the “most varied” signal. Therefore, the claim does not distinctly claim the subject matter “most varied”. 
For the purposes of this action the office will interpret the claim such that an output from the sensor indicates a blink in response to a pressure wave.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10, 13 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scally et al. (PGPUB 20170261610) in view of Samec et al. (PGPUB 20160270656).

Regarding claim 1, Scally discloses a lens system comprising: 
at least one ultrasound module in the ophthalmic lens, the at least one ultrasound module having at least one transmit transducer and at least one receive transducer (160, [0029], [0030] and [0047] where the eye tracking system can detect blinking); 
at least one system controller in electrical communication with the at least one ultrasound module (430), the at least one system controller configured to provide an initiation signal to the at least one ultrasound module to cause the at least one ultrasound module to produce at least one sound pressure wave, and the at least one system controller configured to receive any signal from the at least one ultrasound module representative of a reflection sound pressure wave ([0059]); and 
wherein the at least one of the system controller and the at least one ultrasound module configured to determine if eyelid closure indicative of blink has occurred ([0029]) based on receipt of the reflection sound pressure wave within a predetermined time period and/or having an amplitude above a 
Scally discloses that optical block 118 is used to correct optical error but does not disclose wherein the lens is an ophthalmic lens.
However, Samec taches an ophthalmic augmented reality device ([0183]) comprising eye tracking ([0190]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Scally and Samec such that the optical lens was an ophthalmic lens motivated by improving image quality for specific users.

Regarding claim 2, modified Scally discloses further comprising an actuator in electrical communication with the system controller, the actuator configured to receive an output signal from the system controller, and the actuator configured to at least one of store data at least temporarily and produce an action based on the output signal ([0079] where an error code is displayed as an action based on the comparison to a model, the comparison is made by 440).

Regarding claim 3, modified Scally discloses wherein the at least one ultrasound module is configured to deactivate the at least one receive transducer after a predetermined sampling period ([0079] where the device deactivates tracking due to a threshold number of errors within a specific time period).

Regarding claim 4, modified Scally discloses wherein a plurality of ultrasound modules is distributed around the periphery of the ophthalmic lens, the distribution of ultrasound modules providing for at least one ultrasound module to be covered by an eyelid closure (Figs. 3 and 5 shows a plurality of transceivers 310A/B and 510 around the lens which cover an eyelid. The applicant’s language is a bit broad in this case. To “cover something” could include observing, for example a reporter covering a story, or to overlap. The office believes that applicant intends for this language to suggest a contact lens/IOL. If 

Regarding claim 5, modified Scally discloses further comprising a power supply in electrical communication with the at least one system controller (While a power supply is not specifically disclosed in Scally, it must have a supply for electrical power in order to function.).

Regarding claim 10, modified Scally discloses wherein eye scans are done over a certain range of times ([0062]) but does not disclose wherein the at least one system controller determines lid closure to occur when the at least one system controller receives an indication of the reflected sound pressure wave from the at least one ultrasound module within at most <50 μs from transmission of the sound pressure wave by the at least one transmit transducer. 
However, due to the nature of electrical engineering the process of sensor design includes manipulation of variables such as the time for a signal to be received to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.
Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to determine lid closure when the received sound pressure is within at least 50 μs, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, In re Aller, 105 USPQ 233 (C.C.P.A. 1955). It would have been obvious to one having ordinary skill to modify the detection time for a blink of modified Scally such that it was within 50 μs motivated by improving accuracy. 
Note that the time for sound to travel from one place to another is a known variable, with known parameters. It would be obvious to consider these variables when adjusting the system to determine a blink from an open eye, for example.


creating a pulse to drive a transducer in the ultrasound module ([0059]); 
emitting a sound pressure wave from the transducer ([0059]); 
determining by at least one of the ultrasound module and the system controller whether the signal produced is within a predetermined blink threshold ([0079]); and 
storing the blink determination in a memory ([0048], eye model of a specific user is stored in memory. Further, blink determination is compared to a threshold [0079], so it is inherent that in order for two pieces of data to be compared, they each must exist within computer memory at some temporarily or permanently).
Scally discloses that optical block 118 is used to correct optical error but does not disclose wherein the lens is an ophthalmic lens.
However, Samec taches an ophthalmic augmented reality device ([0183]) comprising eye tracking ([0190]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Scally and Samec such that the optical lens was an ophthalmic lens motivated by improving image quality for specific users.
Modified Scally discloses wherein eye scans are done over a certain range of times ([0062]) but does not disclose producing a signal by the ultrasound module in response to any received sound pressure wave within about 50 μs of the sound pressure wave being emitted by the transducer. 
However, due to the nature of electrical engineering the process of sensor design includes manipulation of variables such as the time for a signal to be received to meet its particular utility.  This manipulation would normally be considered routine experimentation since the results are known physics equations (unless the particular range of values meets secondary considerations).  Further the court has determined that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.

Note that the time for sound to travel from one place to another is a known variable, with known parameters. It would be obvious to consider these variables when adjusting the system to determine a blink from an open eye, for example.

Regarding claim 16, as best understood, modified Scally discloses wherein the ophthalmic lens contains at least two ultrasound modules at different positions around the lens periphery (Figs. 3 and 5 show multiple ultrasound components); and 
further comprising: 
activating the ultrasound module with a most varied output signal in response to the sound pressure wave ([0059]), and deactivating by the at least one system controller the non-selected ultrasound modules ([0079]).


Claims 6-9, 14 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scally in view of Samec and further in view of Ho et al. (USPAT 8820934).

Regarding claim 6, modified Scally discloses wherein the at least one system controller includes a memory storing at least one blink template for use by the at least one system controller based on an operation state of the system controller (460).
Modified Scally does not disclose wherein blinking provides an instruction.
However, Ho teaches an acoustic blink detection method (Abst.) that includes the step of using blinking to provide instructions to the system (Col. 2 line 63 to Col. 3 line 3).


Regarding claim 7, modified Scally discloses wherein the at least one system controller is configured to select at least one blink template stored in the memory (Col. 8 lines 10-23 of Ho).

Regarding claim 8, modified Scally discloses wherein the memory stores at least one blink mask to allow for the wearer to deviate from a desired intentional blink sequence for blink detection (Col. 7 line 35 to Col. 8 line 23, the wearer must intentionally blink a pattern over specified time. Distinguishing between a normal blink and a blink command must be inherent, else the system would just produce an endless stream of random commands. Further, applicant has not specifically defined “blink mask” in the claim or specification, so its meaning is being broadly interpreted.).

Regarding claim 9, modified Scally discloses wherein the memory is configured to store at least one blink determination (Col. 8 lines 10-23 of Ho).

Regarding claim 14, modified Scally does not disclose further comprising comparing stored blinks to at least one of a blink template and a blink mask by the system controller.
However, Ho teaches an acoustic blink detection method (Abst.) that includes comprising comparing stored blinks to at least one of a blink template and a blink mask by the system controller (Col. 8 lines 10-23 of Ho).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Scally and Ho such that detected blinks were compared to a blink template motivated by improving ease of use of the device.

Regarding claim 15, modified Scally does not disclose wherein the memory includes a register for storing a plurality of blink determinations.

It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Scally and Ho to store blink determination information motivated by improving ease of use of the device.

Regarding claim 17, Scally discloses an ultrasonic method for blink detection by a lens, the method comprising: 
creating a sound pressure wave by at least one transducer (160, [0029], [0030] and [0047] where the eye tracking system can detect blinking); 
receiving a sound pressure wave by at least one transducer (160, [0029], [0030] and [0047] where the eye tracking system can detect blinking);
producing an output in response to the received sound pressure wave ([0079]).
Scally discloses that optical block 118 is used to correct optical error but does not disclose wherein the lens is an ophthalmic lens.
However, Samec taches an ophthalmic augmented reality device ([0183]) comprising eye tracking ([0190]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine Scally and Samec such that the optical lens was an ophthalmic lens motivated by improving image quality for specific users.
Modified Scally does not disclose comparing a series of outputs to a predefined blink template and/or a mask by at least one of an ultrasound module and a system controller; and if at least one set of sampled data matches the blink template and/or the mask, instructing an actuator to perform an action by the system controller.
However, Ho teaches an acoustic blink detection method (Abst.) that includes comparing a series of outputs to a predefined blink template and/or a mask by at least one of an ultrasound module and a system controller (Col. 8 lines 10-23); and if at least one set of sampled data matches the blink template 
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Scally and Ho such that detected blinks could be interpreted as computer commands motivated by improving ease of use of the device.

Regarding claim 18, modified Scally discloses changing an operation state of the ophthalmic lens by the system controller when at least one set of outputs matches the predefined blink template and/or mask ([0074] of Scally).

Regarding claim 19, modified Scally discloses further comprising comparing the number of blinks, the duration of the blinks in a sampling period, and a time between blinks in the sampling period to a stored set of samples representative of one or more predetermined intentional blink sequences to receive instructions from the wearer (Col. 8 lines 10-23 and Col. 2 line 63 to Col. 3 line 3).


Claims 11, 12 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Scally in view of Samec and further in view of Toner et al. (PGPUB 20170168322).

Regarding claim 11, modified Scally discloses further comprising a second ophthalmic lens ([0004] where both eyes are tracked and [0018] where each eye has a display and then therefore a corrective lens). But, modified Scally does not disclosePage 42 of 45Docket Number: VTN5647USNP wherein the at least one system controller configured to provide at least one output signal to be sent to the second ophthalmic lens in response to a determination that a blink has occurred.  
However, Toner teaches a first and second ophthalmic lens (Fig. 2A) wherein blink detection triggers a lens driver to change signal the lens to change the ophthalmic power of the lens ([0080]).


Regarding claim 12, modified Scally discloses wherein the at least one ultrasound module further configured to provide communications to the second ophthalmic lens ([0080] of Toner).

	Regarding claim 20, modified Scally discloses measuring if one or both eyes blink at the same time (Col. 3 line 1-3), but does not disclose wherein there are two ophthalmic lenses, the method further comprising: 
communicating at least the detection of a blink from one ophthalmic lens to the other ophthalmic lens.
However, Toner teaches a first and second ophthalmic lens (Fig. 2A) wherein blink detection triggers a lens driver to change signal the lens to change the ophthalmic power of the lens ([0080]).
It would have been obvious to one having ordinary skill in the art as of the effective filing date of the invention to combine modified Scally and Toner to include a blink signal data to be sent to a second lens motivated by improving user vision.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Note that Ho et al. (cited above) comprises a contact lens where the eye lid covers the sensors (Figs. 2-3). Amendment of the independent claims to limit the ophthalmic lens to a contact lens or IOL would likely result in the use of Ho. Please consider this disclosure when drafting an amendment.
Shazly et al. (PGPUB 20160342206) -  ultrasonic blink detection [0038].

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAVIS S FISSEL whose telephone number is (313)446-6573.  The examiner can normally be reached on 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Stephone Allen can be reached on 571) 272-2434.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/TRAVIS S FISSEL/Primary Examiner, Art Unit 2872